ALLOWANCE

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.

Allowable Subject Matter
Claims 1, 3-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment overcomes the previous rejection and the remarks have been found persuasive.
The closest prior art, US 2016/0319068 A1, was cited in a previous Office action.
The prior art, taken alone or in combination, fails to teach or fairly suggest a two-component adhesive composition comprising the specific isocyanate and polyol components claimed, and in addition, an adhesion promoted selected from the group claimed, wherein the average functionality of the adhesive composition is from 2 to 2.5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746